In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00079-CR



         ARTHUR SHANTEL PHEA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-17-26275




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

           Arthur Shantel Phea appeals his adjudication of guilt and his sentencing by the trial court.

In September 2017, Phea had been placed on deferred adjudication community supervision after

having pled guilty to the second-degree-felony offense of aggravated assault with a deadly

weapon.1 In January 2020, the State moved to adjudicate Phea’s guilt; and, after a hearing in

May 2020, the trial court adjudicated Phea guilty, revoked his community supervision, and

sentenced him to ten years’ and one day imprisonment. On appeal, Phea claims that the trial

court erred in preventing the State from filing a motion to dismiss, the trial court improperly

involved itself in the plea negotiations, and the trial court failed to consider the entire range of

punishment. On review of the record and applicable law, we find these complaints without

merit. We overrule them and affirm the trial court’s judgment and sentence.

           In a single proceeding, the trial court addressed the State’s motion to adjudicate this case

as well as a companion case, Phea v. State, cause number 06-20-00078-CR. Our opinion in that

appeal is entered on the same date as this opinion. Phea presents one appellate brief addressing

the motions to adjudicate in both cases and makes the same arguments in both cases. Because

our analysis and resolution are the same in the two cases, we direct the reader to our opinion in

cause number 06-20-00078-CR for details.




1
    See TEX. PENAL CODE ANN. § 22.02.
                                                    2
      We overrule Phea’s points of error and affirm the trial court’s judgment and sentence.




                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:      December 9, 2020
Date Decided:        March 2, 2021

Do Not Publish




                                              3